                Case 1:20-cv-02550-RDB Document 2 Filed 09/02/20
                                                              S ^' Page 1 of 3
                                                                           n


  v



JENNIFER BELCHER                                        *       IN THE
125 Nina Ln.
Fruitland, MD 21826                     :               *       CIRCUIT COURT
  ••                                ’ i



           Plaintiff                                    *       OF MARYLAND

v. ,                                                    *     FOR DORCHESTER COUNTY

WAL-MART STORES EAST* LP                                *
s/o: The Corporation Trust, Inc.
2405 York Rd.,Ste. 201                                  *       CASE NO.:
Lutherville-Timonium, MD 21093
                                                        *
           Defendant
                                                        *


      ’T

                                             COMPLAINT
      t

      <    Now comes Plaintiff, Jennifer Belcher, by and through her attorney, Justin A. Wallace,

Esq., and sues the Defendant, Wal-Mart Stores East, LP (hereinafter “Wal-Mart”), and as reasons

therefore states:
                                    r
                                               COUNT!

           1.     Plaintiff Belcherpresides at 125 Nina Lane in Fruitland, Maryland.

           2.      Defendant Wal-Mart is a corporation organized under the laws of the State of

Arkansas and conducting business throughout the State of Maryland, including operation of a

retail location located at 2775 Dorchester Square, Cambridge, Maryland.

           3.      On November 6, 2016, Plaintiff Belcher was an invitee of Wal-Mart at Wal-

Mart’s retail location located at ;2775 Dorchester Square in Cambridge, Maryland. The purpose

of the visit was for Plaintiff Belcher to purchase consumer items at the Wal-Mart retail location.

           4.      On November 6!, 2016, Plaintiff Belcher was a shopper at the aforementioned

Wal-Mart retail location when Plaintiff Belcher slipped and fell on an unknown yellow liquid on

tiie floor of Defendant Wal-Mart’s retail location. Plaintiff Belcher was not aware of the
            Case 1:20-cv-02550-RDB Document 2 Filed 09/02/20 Page 2 of 3



presence of the unknown yellow liquid on the floor. Plaintiff Belcher was an invitee of

Defendant Wal-Mart. Defendant Wal-Mart had a duty to use reasonable and ordinary care to

maintain the premises safely for Plaintiff Belcher, and to protect Plaintiff Belcher against injury

caused by an unreasonable risk, which she, by exercising ordinary care, could not discover..

       5.      Defendant Wal-Mart, at all times relevant to this Complaint, breached that duty of

care owed to Plaintiff Belcher by failing to warn her of the condition of the floor, which Plaintiff

Belcher, by exercising ordinary care, could not discover.

       6.      As a direct and proximate result of the negligence of the Defendant, Wal-Mart,

Plaintiff Belcher has suffered and will continue to suffer in the future, physical injuries, mental

anguish and property damage. Plaintiff Belcher has expended and will continue to expend in the
                                 i-
fixture, sums of money for medical care and treatment, medicines, nursing services, physical

therapy, and other medical-related attention. All the above damages were directly and
                                1


proximately caused by the aforementioned negligence of Defendant Wal-Mart and were incurred

without contributory negligence on the part of Plaintiff Belcher.

       WHEREFORE, Plaintiff Jennifer Belcher demands judgment against Defendant Wal-

Mart Stores East, LP, in an amount in excess of SEVENTY-FIVE THOUSAND and NO/lOO

DOLLARS ($75,000.00) plus costs.

                                              Respectfully submitted,


                                            /fustin A. Wallace -13270
                                ■ 1-
                                            ^CPF #: 1512160342
                                              Law Office of Justin A. Wallace
                                              3635 Old Court Rd., Ste. 201-A
                                              Pikesville, Maryland 21208
                                              (410) 759-8320
                                            . iustin@iwallacelaw.com
                                              Attorneyfor Plaintiff



  -3
             Case 1:20-cv-02550-RDB Document 2 Filed 09/02/20 Page 3 of 3
     I.




JENNIFER BELCHER                                        *        IN THE

          Plaintiff                                     *        CIRCUIT COURT
                               i (




V.
                               ;■
                                                        *        OF MARYLAND FOR

WAL-MART STORES EAST, LP                                *        DORCHESTER COUNTY

          Defendant                                     *

                                                        *        CASE NO.:
                                                        *

                                                                                      ua



                                        REQUEST FOR SUMMONS

Dear M. Clerk:

          Please issue a Writ of Summons for each Defendant for private service with the

Plaintiffs Complaint



                                               Respectfully submitted,



                                    ?
                                                             t
                               !              it Justin A.
                                                         Wallace -13270
                                               CPF#: 1512160342
                                               Law Office of Justin A. Wallace
                                               3635 Old Court Rd., Ste. 201-A
                                               Pikesville, Maryland 21208
                                               (410) 759-8320
                                               iustin@iwallacelaw.coro
                                               Attorneyfor Plaintiff




                                   i‘
